BY THE COMMISSION:
This cause came on to be heard on an application for réview of an order and an amendment thereto entered by a deputy commissioner awarding compensation. The order is dated June 25, 1953 and the amendment July 6, 1953, and held in part that claimant had a permanent partial disability of 80%, awarding compensation on that basis. Application for review was timely filed and the matter entered on the review docket of this commission.
Prior to a review by the commission the parties submitted a stipulation to the deputy for approval pursuant to which claimant agreed to accept a sum less than that ordered to be paid by the deputy commissioner. The deputy approved the stipulation as being in the claimant’s best interest. The parties now request the commission to dismiss the pending application for review.
In our opinion a claimant cannot compromise and settle for a sum less than that which has been awarded to him. In this case the claimant is entitled to the compensation specified in the deputy’s order, as amended, unless it can be shown that the order was based on an erroneous application of law or that there is no substantial, competent evidence in support thereof.
The deputy commissioner’s order approving the stipulation (mailed on August 19,1953) is reversed, and it is ordered that the deputy commissioner’s order herein dated June 25, 1953 and the amendment thereto dated July 6, 1953 be and they are hereby reinstated and made of full force and effect. We retain jurisdiction of the matter and will review the cause on its merits if the carrier requests us to do so.